     Case 2:17-cv-01999-WBS-JDP Document 70 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       EASTERN DISTRICT OF CALIFORNIA
10                                 ----oo0oo----
11

12   SUZANNE RYAN-BEEDY,                      No. 2:17-cv-01999 WBS EFB
13                 Plaintiff,

14        v.                                  ORDER SETTING STATUS
                                              CONFERENCE
15   THE BANK OF NEW YORK MELLON fka
     THE BANK OF NEW YORK AS TRUSTEE
16   FOR THE BENEFIT OF THE
     CERTIFICATE HOLDERS OF THE
17   CWALT, INC., ALTERNATIVE LOAN
     TRUST 2004-25CB, MORTGAGE PASS-
18   THROUGH CERTIFICATES, SERIES
     2004-25CB; DITECH FINANCIAL,
19   LLC; and DOES 1 through 50,
     inclusive,
20
                   Defendants.
21

22
                                   ----oo0oo----
23
                On September 30, 2020, plaintiff filed a new motion to
24
     lift the stay in this action and for leave to file a new second
25
     amended complaint.     (Docket No. 67.)     On October 14, 2020,
26
     defendant Bank of New York Mellon fka The Bank of New York as
27
     Trustee for the Benefit of the Certificate Holders of the CWALT,
28
                                          1
     Case 2:17-cv-01999-WBS-JDP Document 70 Filed 10/21/20 Page 2 of 2


 1   Inc., filed a statement of non-opposition to plaintiff’s motion

 2   in which it also requested a status conference to address setting

 3   the new dates and deadlines in this matter.         (Docket No. 69.)

 4              In light of these filings, the court will conduct a

 5   status conference on the same date as the hearing scheduled for

 6   plaintiff’s motion, November 2, 2020, at 1:30 p.m.          (See Docket

 7   No. 67.)   The court will defer ruling on plaintiff’s motion until

 8   the scheduled hearing.

 9              IT IS THEREFORE ORDERED that a status conference be set
10   for November 2, 2020, at 1:30 p.m.       The parties are directed to
11   file a joint status report with agreed proposed deadlines and a
12   proposed trial date no later than October 26, 2020.
13   Dated:   October 20, 2020
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                          2
